Citation Nr: 0943576	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  04-07 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as mental health problems), to 
include as secondary to service-connected lumbar disc 
disease.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) (claimed as chronic stomach problems), 
to include as secondary to service-connected lumbar disc 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for mental problems 
and GERD, both as secondary to service-connected degenerative 
disc disease of the lower lumbar with facet joint arthritis.  

This case was remanded in October 2007 for additional 
development; it is again before the Board for further 
appellate review.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
Veteran has a current acquired psychiatric disorder which is 
related to service or is a result of, or proximately due to, 
a service-connected disability.

2.  There is no competent medical evidence showing the 
Veteran's GERD is related to service or is a result of, or 
proximately due to, a service-connected disability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in, 
or aggravated by, active military service, and is not 
proximately due to, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009).   

2.  GERD was not incurred in, or aggravated by, active 
military service, and is not proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the duty to notify was not satisfied prior to 
the initial unfavorable decision on the claim by the AOJ.  
While the Veteran was provided with a letter in March 2001, 
which informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence, this letter did not 
inform the Veteran of what was needed to substantiate a 
service connection claim on a secondary basis.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Here, the duty to notify was satisfied subsequent to the 
initial AOJ decision by way of a letter sent to the appellant 
in November 2007 that fully addressed all notice elements 
with regard to claims for secondary service connection.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of an 
August 2009 supplemental statement of the case issued after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and lay statements have been associated with the 
record.  

The Board notes that this case was remanded in December 2007 
in order to provide the Veteran with VA examinations to 
determine the etiology of his acquired psychiatric disorder 
and his GERD; specifically, the purpose of the examinations 
was to determine whether his claimed conditions were due to 
his service-connected back disability.  The Veteran was 
informed of these examinations and notification was sent to 
his most recently known address; however, the Veteran did not 
report at the scheduled time and place, and did not offer any 
explanation as to his reason for missing his VA examinations.  
In fact, the claims file contains a notation that an attempt 
was made to contact the Veteran by telephone, and that his 
telephone number was no longer in service.  If the Veteran 
moved without informing VA of his new address, the United 
States Court of Appeals of Veterans Claims (Court) has stated 
that "[i]n the normal course of events, it is the burden of 
the Veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the part of the VA 
to turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  The Veteran has not requested 
that the examinations be rescheduled.  The RO has tried 
several times to contact the Veteran to inform him of his VA 
examinations, to no avail.  The Board notes that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  As such, the Board finds that VA has 
substantially complied with the Board's December 2007 remand, 
and further development is not required.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  As such, the 
claims shall be rated based on the evidence of record.  38 
C.F.R. § 3.655 (2009).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  The Board further notes that there was a recent 
amendment to the provisions of 38 C.F.R. § 3.310. See 71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard 
by which a claim based on aggravation of a nonservice-
connected disability by a service-connected one is judged.  
Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen, supra, it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which clearly favors the claimant.

Service connection - an acquired psychiatric disorder 
(claimed as mental health problems), to include as secondary 
to service-connected lumbar disc disease

The Veteran has contended that he has an acquired psychiatric 
disorder that is related to the pain from his service-
connected back disability.

A November 2000 VA medical record shows that the Veteran's 
depression was well stabilized with medication.  An August 
2002 VA medical record shows that the Veteran had been 
treated for major depressive disorder for the previous five 
to six years.  The Veteran had been on medication on a 
continued basis for his depressive disorder.  The examiner 
noted that this had been related to his chronic back pain.  
His medication had allowed for him to function, but the 
depression remained present with flare-ups, much the same as 
it would be present in a diabetic illness.  The examiner 
noted that his medication had given him some degree of 
stability.  Upon examination, the Veteran was diagnosed with 
major depressive disorder, with ongoing sleep difficulty.  He 
reported having little energy and was flat, with no interest 
in anything.  His pain continued to cause ongoing depression 
and poor functioning in daily activities.  A February 2003 VA 
medical record shows that the Veteran was noted to have a 
history of major depressive disorder and was tired, lethargic 
and had very little energy.  The diagnosis was major 
depressive disorder with delayed grief reaction.  A December 
2003 VA medical record shows that the Veteran had poor sleep 
due to his back pain.  The assessment was major depressive 
disorder.  An April 2005 VA medical record shows that the 
Veteran continued to have back problems which limited his 
daily activities as well as work which was part time.  His 
pain was chronic.  He indicated that his sleep was broken.  
The assessment was major depressive disorder.  February 2006 
VA medical records show that the Veteran had a history of 
major depressive disorder and that he was retired, planning 
long trips and was in good remission with no problems.  His 
mood and affect remained stable.  

The Board finds that the evidence of record does not support 
the grant of service connection for an acquired psychiatric 
disorder, as secondary to his service-connected back 
disability.  As noted above, in order to establish service 
connection on a secondary basis, the evidence must show that 
a current disability exists and that the current disability 
was caused by a service-connected disability.  38 C.F.R. 
§ 3.310, Allen.  In the present case, the Veteran has been 
noted to have a history of major depressive disorder, which, 
as of the most recent treatment records in the claims file, 
is in remission with no problems.  While the Veteran has a 
history of treatment for this disorder, without proof of a 
current disability, there can be no valid claim.  Brammer, 
supra.  As previously indicated, the Veteran has not 
requested that his psychiatric examination be rescheduled.  
The RO has tried several times to contact the Veteran to 
inform him of his VA examinations, to no avail.  The Board 
notes that the duty to assist is not a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991). 

As such, service connection for an acquired psychiatric 
disability, as secondary to his service-connected lumbar disc 
disease, must be denied.  38 C.F.R. § 3.310.  The Board has 
considered service connection on a direct basis; however, as 
there is no current disability, service connection on a 
direct basis must be denied, as well.  38 C.F.R. § 3.303.

Service connection - gastroesophageal reflux disease (claimed 
as chronic stomach problems) as secondary to service-
connected lumbar disc disease

The Veteran has contended that he has GERD as a result of the 
medication that he needs to treat the pain from his service-
connected back condition.

January 2001 VA medical records show that the Veteran was 
diagnosed with dyspepsia.  Upon examination, the Veteran 
denied any gastrointestinal symptoms.  An August 2001 VA 
medical record shows that the Veteran underwent an esophago-
gastroduodenostomy (EGD).  The VA examiner noted that the 
Veteran had epigastric distress for years, with pain that 
rarely went away.  He also had associated heartburn with no 
dysphagia.  He had been on non-steroidal anti-inflammatory 
drugs (NSAIDs) for years for chronic low back pain.  The 
impression was abdominal pain, GERD and hypertension.  The 
examiner recommended that the Veteran discontinue use of 
NSAIDs and begin taking Tylenol, and that he discontinue the 
use of Zantac and begin taking Aciphex.  He also instructed 
the Veteran to follow a lowfat diet and to avoid all juices, 
alcohol and soft drinks.  

An April 2004 VA medical record shows that the Veteran was 
seen for abdominal discomfort and diarrhea.  He had 
associated rectal bleeding and abdominal pain.  The 
impression was acute onset diarrhea and subsequent rectal 
bleeding following a course of antibiotics, and a suspicion 
of antibiotic associated collitis.  

October 2005 VA medical records show that the Veteran was 
seen for intermittent rectal bleeding which had been 
occurring for about two weeks.  He admitted to drinking ten 
beers and three to fours whiskeys per day.  He was instructed 
to avoid alcohol and that he was at risk for a heart attack 
or a stroke if he continued his current lifestyle.  The 
Veteran was diagnosed with GERD and was referred for 
gastrointestinal treatment and for treatment regarding his 
alcohol use.  

A May 2007 VA medical record shows that the Veteran had a 
colonoscopy which showed four polyps.  He had no GERD 
symptoms and was taking no antacids.  There were no changes 
to his bowel habits and no rectal bleeding.  The assessment 
was colonic polyps, GERD and diverticulosis.  VA medical 
records show ongoing treatment for GERD and various 
gastrointestinal issues, to include colonic polyps and 
alcohol abuse.  None of the examiners link the Veteran's 
stomach problems with the medication he takes to treat his 
back condition.  

Based upon the evidence of record, the Board finds that 
service connection is not warranted for the Veteran's GERD, 
as secondary to his service-connected back condition.  As 
noted above, in order to warrant service connection on a 
secondary basis, there needs to be evidence that the Veteran 
has a current disability which is caused by or being 
aggravated by a service-connected disability.  In the present 
case, however, while there is evidence that the Veteran 
currently has GERD, there is no evidence that it is related 
to the medication taken to treat his service-connected back 
disability.  The Board notes that, in August 2001, a VA 
examiner indicated that the Veteran had epigastric distress 
for years, with pain that rarely went away and that he had 
been on NSAIDs for years for chronic low back pain.  While 
the examiner recommended that the Veteran discontinue use of 
NSAIDS and begin taking Tylenol, he also recommended a change 
in his medication to treat his GERD and several changes in 
his diet.  None of the examiners linked the Veteran's GERD, 
or any of his gastrointestinal problems, to the medications 
taken for the pain associated with the Veteran's service-
connected back disability.  Within no evidence providing this 
link, service connection on a secondary basis cannot be 
granted.  38 C.F.R. § 3.310, Allen, supra.

In terms of direct service connection, as noted above, to 
warrant service connection on a regular basis, there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer.  In this case, however, there is no evidence of any 
treatment for or diagnosis of GERD in service, and the first 
post-service evidence in the record showing treatment for a 
gastrointestinal disorder is from 2001, over 20 years after 
his separation from service. As such, the Board finds that 
service connection is not warranted on a direct basis, 
either.  38 C.F.R. § 3.303.

As noted, the Veteran has contended he has an acquired 
psychiatric disorder and GERD which are a result of the 
medications he takes for his service-connected back 
disability; however, as a lay person, he is not competent to 
render opinions regarding medical diagnosis or medical 
opinion on etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for an acquired psychiatric disorder 
(claimed as mental health problems), to include as secondary 
to service-connected lumbar disc disease, is denied.

Service connection for GERD (claimed as chronic stomach 
problems), to include as secondary to service-connected 
lumbar disc disease, is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


